People v Business Applications Outsourcing Tech., Inc. (2020 NY Slip Op 06136)





People v Business Applications Outsourcing Tech., Inc.


2020 NY Slip Op 06136


Decided on October 28, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2011-01494
2011-01495

[*1]The People of the State of New York, respondent, 
vBusiness Applications Outsourcing Technologies, Inc., etc., appellant. (Ind. Nos. 575/B-09, 1869/B-09)


Jared J. Scharf, Rye Brook, NY, for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Marcia R. Kucera of counsel), for respondent. 
Mischel & Horn, P.C., New York, NY (Richard E. Mischel of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order on motion of this Court dated November 9, 2018, granting a motion by the respondent to dismiss, for failure to prosecute, appeals from two judgments of the County Court, Suffolk County, both rendered December 1, 2010.
ORDERED that the application is denied. 
The appellant has failed to establish that it was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277). 
BALKIN, J.P., COHEN, CONNOLLY and IANNACCI, JJ., concur
ENTER:
Aprilanne Agostino
Clerk of the Court